Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Objection to the Specification
2.	Applicant is requested to update status of related applications cited in page 1 of the specification, i.e., providing patent numbers where appropriate.


Non-Art Rejection
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

4.	Claims 1-16 are rejected under the judicially created doctrine of double patenting as being unpatentable over prior U.S. Patent No. 11,062,265.
	Although the conflicting claims are not identical, they are not patentable distinct from each other because the patent claims comprise most limitations required in the present claims. The patent claims do not teach allowing the user to control user profile. The parent claims however teach allowing the user to enter additional data about the user which typically comprises user profile. Thus, controlling the user profile would have been obvious to one skilled in the art in light of the prior patent.

Art Rejection
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-3, 5, 7 and 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over Prasad, U.S. pat. Appl. Pub. No. 2014/0067712.
	Per claim 1, Prasad discloses a life plan management (LPM) computing device for connecting consumers with at least producer (204), the LPM computing device in communication with a client computing device (201) and including an application, user interface, and at least one processor in communication with at least one memory device (see par 0021, 0034), the at least one processor programmed to:
a) allow for a user/advisor to dynamically control their profile via the client computing device (par 0058); 
b) display a plurality of goals on the user interface of the client computing device (par 0060); 
c) receive user input from a user/advisor via the client computing device, the user input includes selecting a goal from among the plurality of goals displayed on the user interface of the client computing device (par 0060); 
d) generating a recommendation to help the user achieve the goal (par 0078); and 
e) display a notification on the user interface of the client computing device when a step and/or the goal has been achieved (par 0073, 0079).
Prasad does not explicitly teach displaying the recommendation on the user interface of the client computing device. However, Prasad discloses using a user interface to enable advisor/user to select goals and view other information related to the selected goal including activities and progress (see Prasad, par 0060, 0062).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the user interface for displaying the recommendations because it would have enabled the user to view recommendations generated by the system including actions/steps to be performed in order to achieve the goal.
	Per claim 2, Prasad teaches displaying progress of the user toward realizing the goal on the user interface (see par 0067).
	Per claim 3, Prasad teaches generating a list of suggested actions for the user to help the user achieve the goal (see par 0044).
	Per claim 5, Prasad teaches generating feedback associated with the goal, i.e., change/update goal or user information (see par 0051).
	Per claim 7, Prasad teaches that client device comprises a touch pad/screen (see par 0025).
	Per claim 9, Prasad teaches that the goal is a customized goal dynamically generated from user input (see par 0002). 
Per claims 10-14, Prasad teaches that the goal comprises education goal and/or any financial goal type (see par 0043).
	Per claim 15, Prasad teaches allowing user to explore their goals via interaction with the user interface of the client computing device (see par 0027).

7.	Claims 4, 6, 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Prasad, and further in view of Young, U.S. pat. Appl. Pub. No. 2021/0366045.
	Per claims 4 and 16, Prasad does not teach generating an alert associated with the goal, and transmitting the alert to the client device for displaying on a user interface. However, Young discloses a life plan management that would automatically determine suggested actions or recommendations to help the user achieve the goal, and provide the recommendations to the user as alerts (see Young, par 0029). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Prasad with Young teaching because it would have helped user to avoid actions that could have had negative impact to the goal (see Young, par 0029).
	Per claim 6, Young teaches generating alerts/recommendations based on received user spending data, wherein the spending data is identified/displayed (see par Young, 0029-0030).
	Per claim 8, Young also teaches matching the user with a provider that will assist the user in fulfilling the goal that is created by the user (see Young, par 0028).
	It would have been further obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Prasad with Young teaching because it would have helped the user to achieve the goal (see Young, par 0028).


Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Viet Vu whose telephone number is 571-272-3977. The examiner can normally be reached on Monday through Thursday from 8:00am to 6:00pm. The Group general information number is 571-272-2400. The Group fax number is 571-273-8300.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Umar Cheema, can be reached at 571-270-3037.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/Viet D Vu/
Primary Examiner, Art Unit 2448
9/12/22